                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                               3:20-cv-179-FDW-DCK

MARY HAGGINS,                        )
                                     )
            Plaintiff,               )
                                     )
vs.                                  )
                                     )                                 ORDER
CENTERS FO MEDICARE AND              )
MEDICAID SERVICES                    )
                                     )
            Defendant.               )
____________________________________ )

        THIS MATTER is before the Court on its July 8, 2020, Order, (Doc. No. 3).

        Plaintiff filed a pro se Complaint asserting claims under 42 U.S.C. § 1983. (Doc. No. 1).

In an Order issued on July 8, 2020, the Court granted Plaintiff’s Application to proceed in forma

pauperis and dismissed the Complaint on initial review pursuant to 28 U.S.C. § 1915. (Doc. No.

3). The Court granted Plaintiff the opportunity to amend her Complaint within 30 days and

cautioned her that the failure to do so would result in this action’s dismissal without prejudice and

without further notice. (Id.).

        Plaintiff failed to amend her Complaint in accordance with the July 8 Order and the time

to do so has expired. Therefore, this action will be dismissed without prejudice. Fed. R. Civ. P.

41(b) (“If the plaintiff fails to prosecute or to comply with these rules or a court order, a defendant

may move to dismiss the action or any claim against it.”); Link v. Wabash R.R. Co., 370 U.S. 626,

631-33 (1962) (although Rule 41(b) does not expressly provide for sua sponte dismissal, a district

court has the inherent power to dismiss a case for lack of prosecution or violation of a court order).

        IT IS, THEREFORE, ORDERED that:


                                                  1



       Case 3:20-cv-00179-FDW-DCK Document 4 Filed 09/24/20 Page 1 of 2
1.    This action is DISMISSED without prejudice for Plaintiff’s failure to comply with

      the Court’s July 8, 2020 Order.

2.    The Clerk of this Court is directed to terminate this action.



                                 Signed: September 23, 2020




                                        2



Case 3:20-cv-00179-FDW-DCK Document 4 Filed 09/24/20 Page 2 of 2
